 



Exhibit 10.1
Zimmer Holdings, Inc.
2001 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD GRANTED TO
AWARD RECIPIENT: [     ]
TARGET NUMBER OF PERFORMANCE SHARES: [     ]
MAXIMUM NUMBER OF PERFORMANCE SHARES: [     ]
AWARD DATE: [     ]
Compensation and Management Development Committee:
Gentlemen:
     You have advised me that I have been granted the above performance share
award subject to the terms, restrictions and conditions set forth in this
agreement. I understand that I may be expected to retain shares of common stock
of Zimmer Holdings, Inc. (the “Company”) earned by me under this award to comply
with the Company’s stock retention guidelines in effect at the time the shares
are paid.
     My signature below indicates my agreement to all the terms, restrictions
and conditions herein set forth.
 
Date
     
 
Signature    

ZIMMER HOLDINGS, INC.
2001 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD
     1. PERFORMANCE SHARE AWARD
     Under Section 8 of the Zimmer Holdings, Inc. 2001 Stock Incentive Plan (the
“Plan”), the Compensation and Management Development Committee of the Board of
Directors of Zimmer Holdings, Inc. (the “Committee”) has granted to the Award
Recipient on the Award Date the award of performance shares set forth above (the
“Award”). Each performance share shall entitle the Award Recipient to earn a
share of the Company’s common stock, par value $0.01 per share (“Common Stock”),
subject to the terms, conditions, and restrictions set forth in this agreement.
The purposes of the Award are to motivate and retain the Award Recipient as an
employee of the Company or a subsidiary of the Company, to encourage the Award
Recipient to continue to give best efforts for the Company’s future success, and
to further the opportunity for stock ownership by the Award Recipient in order
to increase the Award Recipient’s proprietary interest in the Company. Except as
may be required by law, the Award Recipient is not required to make any payment
(other than payments for taxes pursuant to Section 4(c) hereof) or provide any
additional consideration for the Award other than the rendering of future
services to the Company or one of its subsidiaries.

 



--------------------------------------------------------------------------------



 



     2. GENERAL
     (a) No shares of Common Stock shall be earned unless and until the
Committee shall have determined the extent to which the performance criteria set
forth in Annex A hereto have been met with respect to the three-year period
beginning January 1, 2006 and ending December 31, 2008 (the “Award Period”).
     (b) The Award Recipient shall not have any of the rights of a stockholder
of the Company, including the right to vote or receive dividends and other
distributions with respect to the shares of Common Stock covered by this Award
until the shares have been earned.
     (c) The Committee has not granted the Award Recipient any Associated
Options (as described in Section 8(b)(11) of the Plan) in conjunction with the
Award.
     (d) Notwithstanding anything to the contrary herein, the number of shares
of Common Stock that may be earned under this Award shall be limited to the
maximum number of shares that would not exceed the individual participant
limitation contained in Section 3(b) of the Plan.
     3. CONDITIONS
     (a) Except as set forth in sub-sections (b) and (c) below, if during the
Award Period, the Award Recipient’s employment with the Company or any
Subsidiary or Affiliate terminates for any reason other than Retirement, death
or Disability, the Award Recipient’s right to receive any shares covered by the
Award shall be canceled, forfeited and surrendered, unless determined otherwise
by the Committee in its sole discretion. For the avoidance of doubt, it is
expressly stated that, except as set forth in sub-sections (b) and (c) below or
unless determined otherwise by the Committee, an Award Recipient whose
employment with the Company or any Subsidiary or Affiliate terminates during the
Award Period for any reason other than Retirement, death or Disability shall not
be deemed to have earned a pro rata portion of the shares covered by this Award
and instead shall forfeit the Award in its entirety. The terms “Subsidiary,”
“Affiliate,” “Retirement” and “Disability” shall have the meanings specified in
Section 2 of the Plan.
     (b) In the event of an Award Recipient’s Retirement, death or Disability
prior to the end of the Award Period, if such Retirement, death or Disability
occurs after the Award Recipient has been continuously employed for one year or
more from the Award Date and prior to a “change in control” of the Company, or
as otherwise determined by the Committee, the Award Recipient or his estate
shall be entitled to a portion of the shares covered by this Award at the end of
the Award Period, subject to the attainment of the performance criteria
described in Annex A as certified by the Committee. As soon as practicable
following the availability of audited results of the Company for the year ended
December 31, 2008, the Committee shall determine whether and the extent to which
the performance criteria described in Annex A have been satisfied and the number
of shares covered by the Award that would have been earned if the Award
Recipient’s employment had not terminated prior to the end of the Award Period.
The Award Recipient or his estate shall be entitled only to a pro rata portion
(rounded down to the nearest whole share) of such shares based on the number of
whole calendar months the Award Recipient was employed from the beginning of the
Award Period to the date of termination divided by thirty-six (36).
     (c) If the Company undergoes a “change in control” during the Award Period,
the number of shares earned under this sub-section (c) shall be the greater of:
(i) the Target Number as specified above or (ii) the number of shares that would
have been earned by applying the performance criteria specified in Annex A to
the Company’s actual performance from the beginning of the Award Period to the
date of the change in control. The Committee shall determine the “Fair Market
Value” of the shares earned under this sub-section (c) as of the date of the
change in control, the payment of which shall be deferred until the earlier of:
(i) any termination of employment of the Award Recipient that is a “Qualifying
Termination” or (ii) December 31, 2008. The Company shall pay the value of the
earned Award (net of any Withholding Tax Obligation as defined in Section 4(c))
in cash as soon as practicable thereafter. The terms “change in control,” “Fair
Market Value” and “Qualifying Termination” shall have the meanings specified in
Sections 2 and 14 of the Plan. Notwithstanding the foregoing, to the extent any
payment under this sub-section 3(c) is “nonqualified deferred compensation” and
the Award Recipient is considered a “specified employee” of the Company within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
then the payment will be made on the date ending on the expiration of the sixth
month following the date of the Award Recipient’s Qualifying Termination.
     (d) In the event that the Award Recipient fails promptly to pay or make
satisfactory arrangements as to the Withholding Tax Obligation as provided in
Section 4(c), all shares covered by the Award shall be forfeited by the Award
Recipient.

2



--------------------------------------------------------------------------------



 



     (e) The Award Recipient may, at any time prior to the expiration of the
Award Period, waive all rights with respect to earning all or some of the shares
covered by this Award by delivering to the Company a written notice of such
waiver.
     (f) (i) A transfer of an Award Recipient’s employment from the Company to a
Subsidiary or Affiliate, or vice versa, or from one Subsidiary or Affiliate to
another, (ii) a leave of absence, duly authorized in writing by the Company, for
military service or sickness or for any other purpose approved by the Company if
the period of such leave does not exceed ninety (90) days, and (iii) a leave of
absence in excess of ninety (90) days, duly authorized in writing, by the
Company, provided the Award Recipient’s right to reemployment is guaranteed
either by a statute or by contract, shall not be deemed a termination of
employment. However, any failure of the Award Recipient to return to the employ
of the Company at the end of an approved leave of absence shall be deemed a
termination. During a leave of absence as defined in (ii) or (iii), the Award
Recipient will be considered to have been continuously employed by the Company.
     (g) As a condition of receiving the Award, the Award Recipient has entered
into or reaffirmed a non-solicitation and/or non-compete agreement with the
Company. The Award Recipient understands and agrees that if he or she violates
any provision of such agreement, the Committee may require the Award Recipient
to forfeit any or all unearned shares covered by this Award and to repay to the
Company any portion or all of any gain or benefit received by the Award
Recipient with respect to the Award.
     4. ISSUANCE OF SHARES; DEFERRAL AND TAXES
     (a) As soon as practicable following the availability of audited results of
the Company for the year ended December 31, 2008, the Committee shall determine
whether and the extent to which the performance criteria in Annex A have been
satisfied and the amount of shares earned. Except as otherwise provided in
sub-section (c) hereof, the shares earned under this Award shall be paid to the
Award Recipient on March 15, 2009.
     (b) The Committee has determined that the Award Recipient may not request
the Committee to approve the deferred payment of any part of the Award.
     (c) The Company shall not be required to issue or deliver any certificate
or certificates for shares of the Common Stock earned pursuant to this Award
prior to (i) the admission of such shares to listing on any stock exchange on
which the stock may then be listed, (ii) the completion of any registration or
other qualification of such shares under any state or federal law or rulings or
regulations of any governmental regulatory body, (iii) the obtaining of any
consent or approval or other clearance from any governmental agency, which the
Company shall, in its sole discretion, determine to be necessary or advisable,
and (iv) the payment to the Company, upon its demand, of any amount requested by
the Company for the purpose of satisfying its withholding obligation, if any,
with respect to federal, state or local income or FICA or earnings tax or any
other applicable tax assessment (plus interest or penalties thereon, if any,
caused by a delay in making such payment) incurred by reason of the issuance of
the shares pursuant to this Award (the “Withholding Tax Obligation”). The Award
Recipient may satisfy the Withholding Tax Obligation by authorizing the Company
to withhold the number of shares of Common Stock otherwise earned having a Fair
Market Value equal to the value of the Company’s minimum required Withholding
Tax Obligation with respect to the Award.
     5. CHANGES IN CAPITALIZATION
     If prior to the issuance of the shares of Common Stock covered by this
Award, any changes occur in the outstanding Common Stock by reason of stock
dividends, recapitalization, mergers, consolidations, stock splits, combinations
or exchanges of shares and the like, the number and class of shares of Common
Stock subject to this Award shall be appropriately adjusted by the Committee,
whose determination shall be conclusive. If as a result of any adjustment under
this paragraph any Award Recipient should become entitled to a fractional share
of stock, the Award Recipient shall have the right only to the adjusted number
of full shares and no payment or other adjustment will be made with respect to
the fractional share so disregarded.
     6. NOTICE
     Until the Award Recipient is advised otherwise by the Committee, all
notices and other correspondence with respect to this Award will be effective
upon receipt at the following address:

3



--------------------------------------------------------------------------------



 



Compensation and Management Development Committee of the Board of Directors of
Zimmer Holdings, Inc.
Zimmer Holdings, Inc.
345 East Main Street
Post Office Box 708
Warsaw, Indiana 46581-0708
     7. NO ADDITIONAL RIGHTS
     Except as explicitly provided in this agreement, this agreement will not
confer any rights upon the Award Recipient, including any right with respect to
continuation of employment by the Company or any of its Subsidiaries or
Affiliates or any right to future awards under the Plan. In no event shall the
value, at any time, of this agreement, the Common Stock covered by this Award or
any other benefit provided under this agreement be included as compensation or
earnings for purposes of any other compensation, retirement, or benefit plan
offered to employees of the Company or its Subsidiaries unless otherwise
specifically provided for in such plan.
     8. CONSTRUCTION AND INTERPRETATION
     The Board of Directors of the Company (the “Board”) and the Committee shall
have full authority and discretion, subject only to the express terms of the
Plan, to decide all matters relating to the administration and interpretation of
the Plan and this agreement and all such Board and Committee determinations
shall be final, conclusive, and binding upon the Award Recipient and all
interested parties. The terms and conditions set forth in this agreement are
subject in all respects to the terms and conditions of the Plan, as amended from
time to time, which shall be controlling. This agreement contains the entire
understanding of the parties and may not be modified or amended except in
writing duly signed by the parties. The waiver of, or failure to enforce, any
provision of this agreement or the Plan by the Company will not constitute a
waiver by the Company of the same provision or right at any other time or a
waiver of any other provision or right. The various provisions of this agreement
are severable and any determination of invalidity or unenforceability of any
provision shall have no effect on the remaining provisions. This agreement will
be binding upon and inure to the benefit of the successors, assigns, and heirs
of the respective parties. The validity and construction of this agreement shall
be governed by the laws of the State of Indiana.

              ZIMMER HOLDINGS, INC.
 
       
 
  By    
 
       

4



--------------------------------------------------------------------------------



 



ANNEX A
PERFORMANCE CRITERIA
     The number of shares of Common Stock that may be earned with respect to the
Award shall be determined based upon the compound annual growth rate [CAGR] of
earnings per share for the Award Period. The number of earned shares expressed
as a percentage of the Maximum Award shall be determined by reference to the
following payout matrix:

              Actual   Compound     Performance as a   Annual Growth Rate    
Percentage of   [CAGR] of   Percentage of Targeted   Earnings per Share**  
Maximum Performance*   for the Award Period   Award Earned*
Less than 85%
  Less than ___%   None
85%
  ___%     18.3 %
90%
  ___%     23.3 %
100%
  ___%     33.3 %
110%
  ___%     66.7 %
120%
  ___%     100.0 %

 

*   Linear interpolations between specified percentages.   **   Computed based
on net earnings adjusted to exclude (i) the after-tax effect of inventory
step-up costs associated with any acquisition; (ii) the after-tax effect of
acquisition and integration costs; and (iii) any other major non-operational
charges to earnings described in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year.

 